The appellants were sureties on a bond given by the principal against whom suit was commenced in the Circuit Court of Lake County to foreclose a chattel mortgage.
The complainant sued out a writ of attachment in aid of foreclosure. The bond was given for the release of the property levied on and was conditioned that the property would be forthcoming upon the final decree and further conditioned to pay the amount of the final decree in said cause.
The appellants now contend that the property levied upon by virtue of the attachment writ and for the release of which the bond was given was not the same property described in the mortgage being foreclosed and, therefore, the bond is unenforceable against them.
The chancellor found that the property could not be forthcoming and, thereupon, entered judgment against the principal and sureties on the bond for the amount found to be due.
There is no error in this decree. The bond is for the payment of the final order, judgment and decree made in said cause and is authorized by Sections 3417, 3418 of the Revised General Statutes.
The obligors on a bond of this character are estopped from questioning the validity of the writ, or of the levy, or the fact of levy, or from setting up that the property was not subject to levy. 6 C. J. 351, 352; Town of Weston v. Raulston, 41 Southeastern 338; 17 Rawle C. L. 248. The decree is affirmed.